DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on April 20, 2022 is acknowledged.
Disposition of Claims
Claims 1-20 are pending.
Claims 1-17 are rejected.
Claims 18-20 are withdrawn.
Specification
The use of the term NGENUITY®, which is a trade name or a mark used in commerce, has been noted in this application. The term must be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1-2, 6 & 10-11 are objected to because of the following informality:
Regarding Claims 1 & 2, Claim 1 recites the limitations “an optical fiber positioned within the probe body and operable to emit light at the probe tip [emphasis added]” & “a sensor operable to detect light emitted by the optical fiber and reflected off the interior of the eye and send a signal corresponding to the detected light to a processor [emphasis added]” on Lines 4-5 & Lines 6-8, respectively. Additionally, Claim 2 recites the limitations “a visible light illumination source operable to emit light [emphasis added]” & “an exterior camera operable to detect light emitted by the visible light illumination source and reflected off the eye and send a signal corresponding to the detected light to the processor [emphasis added]” on Line 2 & Lines 4-6, respectively. While these limitations do not create any indefiniteness, given the different types of light and signals, Examiner kindly requests Applicant amends Claim 1 to read “an optical fiber positioned within the probe body and operable to emit tip light at the probe tip” & “a sensor operable to detect tip light emitted by the optical fiber and reflected off the interior of the eye and send a first signal corresponding to the detected tip light to a processor [emphasis added]” and Claim 2 to read “a visible light illumination source operable to emit visible light [emphasis added]” & “an exterior camera operable to detect visible light emitted by the visible light illumination source and reflected off the eye and send a second signal corresponding to the detected visible light to the processor [emphasis added]” to provide clarity between the types of light and between the signals.
Regarding Claim 6, Claim 6 recites the limitation “in the range of from about 0.4 to about 0.7 mm [emphasis added]” on Lines 1-2. This is grammatically incorrect. Appropriate correction is required.
Regarding Claim 6, Claim 6 does not end in a period (see MPEP § 608.01(m)). Appropriate correction is required.
Regarding Claims 10 & 11, Claim 10 recites the limitations “an optical fiber positioned within the endoscope and operable to emit light at a tip of the endoscope [emphasis added]” & “a sensor operable to detect light reflected off the interior of the eye and propagated by the optical fiber and send a signal corresponding to the detected light to a processor” on Lines 4-5 & Lines 6-8, respectively. Additionally, Claim 11 recites the limitations “a visible light illumination source operable to emit light [emphasis added]” & “an exterior camera operable to detect light emitted by the visible light illumination source and reflected off the eye and send a signal corresponding to the detected light to the processor [emphasis added]” on Line 2 & Lines 4-6, respectively. While these limitations do not create any indefiniteness, given the different types of light and signals, Examiner kindly requests Applicant amends Claim 10 to read “an optical fiber positioned within the endoscope and operable to emit tip light at a tip of the endoscope [emphasis added]” & “a sensor operable to detect tip light reflected off the interior of the eye and propagated by the optical fiber and send a first signal corresponding to the detected tip light to a processor” and Claim 11 to read “a visible light illumination source operable to emit visible light [emphasis added]” & “an exterior camera operable to detect visible light emitted by the visible light illumination source and reflected off the eye and send a second signal corresponding to the detected visible light to the processor [emphasis added]” to provide clarity between the types of light and between the signals.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9 & 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, Claim 6 recites the limitation “the sensor has dimensions in the range of from about 0.4 to about 0.7 mm [emphasis added]” on Lines 1-2. There is insufficient antecedent basis for “the range” in the claims. For the purpose of examination, “the range” is being interpreted as “a range”. Additionally, the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, “about 0.4 to about 0.7 mm” is being interpreted as “0.4 to 0.7 mm”.
Regarding Claims 9 & 17, Claims 9 & 17 contain the trademark/trade name NGENUITY®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name the specification does not identify the generic terminology and, accordingly, the identification/description is indefinite. For the purpose of examination, the trademark or trade name is interpreted to identify/describe any surgical system.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 & 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claims 8 & 16, Claims 8 & 16 recite the Markush limitation “wherein the digital display is a picture-in-picture display, a digital display, a screen, a head up display, a head mounted display, or any combination thereof [emphasis added]” on Lines 1-3. Given that the Markush group for the digital display includes “a digital display”, selection of “a digital display” from the Markush group would fail to further limit the subject matter of “the digital display” in Claims 8 & 16.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4 & 13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding Claims 4 & 13, Claims 4 & 13 recite the limitations “wherein the probe tip/endoscope is inserted into the eye” on Lines 1-2. Given that an eye of a human organism is positively recited and is therefore required in the claims (i.e., infringement would only occur when a potential infringer inserted the probe tip/endoscope into an eye), Claims 4 & 13 claim non patent-eligible subject matter (see MPEP § 2105(III)).
NOTE: Examiner recommends the use of functional language (i.e., wherein the probe tip/endoscope is configured to be inserted into the eye) to avoid claiming non patent-eligible subject matter (see MPEP § 2173.05(g)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haraguchi et al. (hereinafter "Haraguchi") (US 2017/0059848).
Regarding Claim 1, Haraguchi discloses a tip camera system (Fig. 1, an endoscopic system 13; [0062]) comprising:
a probe (Fig. 12, an endoscope 111; [0129]) comprising a probe body (Fig. 1, an insertion portion 21; [0063]) and a probe tip (Fig. 12, a distal portion 15; [0066]);
an optical fiber light source (Fig. 1, a light source 27 for an optical fiber 59; [0096]);
an optical fiber (Fig. 13, an optical fiber 59; [0096]) positioned within the probe body (Fig. 12, the optical fiber 59 is positioned in the insertion portion 21; [0096]) and operable to emit light at the probe tip (Fig. 13, the optical fiber 59 emits illumination light at the distal portion 15; [0096]) to illuminate a local view of an interior of an eye (Fig. 12, the distal portion 15 of the endoscope 111 is inserted a human body and therefore is capable of being inserted into an eye of a human and therefore capable of illuminating an interior of the eye with the illumination light emitted from the optical fiber 59; [0068]);
a tip camera (Fig. 13, an imaging assembly comprising an image sensor 33; [0066]) positioned in the probe tip (Fig. 13, the image assembly is disposed in the distal portion 15; [0066]) and comprising a sensor (Fig. 13, an image sensor 33; [0066]) operable to detect light emitted by the optical fiber and reflected off the interior of the eye (Fig. 13, the image sensor 33 detects the reflected illumination light as incident light and therefore is capable of detecting illumination light reflected off an interior of an eye as incident light; [0081]) and send a signal corresponding to the detected light to a processor (Figs. 1 & 13, the image sensor 33 transmits an image data corresponding to the incident light to a video processor 19 of a processing unit; [0066] & [0088]);
an image processing system (Fig. 1, a processing unit comprising a video processor 19; [0062]) comprising the processor (Fig. 1, a video processor 19; [0062]) and operable to execute instructions to produce a tip camera digital image of the eye (Figs. 1 & 13, the video processor 19 produces an image from the image sensor 33 and therefore is capable of producing an image of an eye; [0066]); and
a digital display (Fig. 1, a display device (not shown); [0066]) operable to display the tip camera digital image of the eye (Fig. 1, the display device is configured to display the image from the image sensor 33; [0066]).
Regarding Claim 5, Haraguchi discloses the tip camera system of Claim 1. Haraguchi further discloses wherein the sensor is a complementary metal-oxide semiconductor CMOS sensor, a monochrome image sensor, a color image sensor, or any combination thereof (Fig. 13, the image sensor 33 is a CMOS sensor; [0081]).
Regarding Claim 6, Haraguchi discloses the tip camera system of Claim 1. Haraguchi further discloses wherein the sensor has dimensions in the range of from about 0.4 to about 0.7 mm (Fig. 13, a diagonal dimension of the image sensor 33 is 0.7 mm; [0132]).
Regarding Claim 7, Haraguchi discloses the tip camera system of Claim 1. Haraguchi further discloses wherein the optical fiber light source is a laser source, a narrowband laser source, a broadband laser source, a supercontinuum laser source, an incandescent light bulb, a halogen light bulb, a metal halide light bulb, a xenon light bulb, a mercury vapor light bulb, a light emitting diode LED, a laser engine, other suitable sources, or any combination thereof (Fig. 1, the light source 27 is an LED; [0096]).
Regarding Claim 8, Haraguchi discloses the tip camera system of Claim 1. Haraguchi further discloses wherein the digital display is a picture-in-picture display, a digital display, a screen, a head up display, a head mounted display, or any combination thereof (Fig. 1, the display device (not shown) is a liquid crystal display panel; [0066]).
Regarding Claim 9, Haraguchi discloses the tip camera system of Claim 1. Haraguchi further discloses wherein the tip camera system is component of a NGENUITY® 3D Visualization System (Fig. 1, the endoscope system 13 is used for surgeries and is therefore a surgical system; [0067]).
Claims 10 & 12, 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grossoehmichen et al. (hereinafter "Grossoehmichen") (US 2020/0188668).
Regarding Claim 10, Grossoehmichen discloses a tip camera system (Fig. 3, a cochlear implant 50; [0040]) comprising:
an endoscope (Fig. 3, an endoscope 300; [0040]);
an optical fiber light source (Fig. 13, a light source 408; [0049]);
an optical fiber (Figs. 5 & 13, a light bundle comprising a plurality of optical fibers 306 and a plurality of illumination guides 308; [0045]) positioned within the endoscope (Fig. 13, the light bundle is disposed in a tube 310 of the endoscope 300; [0047]) and operable to emit light at a tip of the endoscope (Fig. 5, the plurality of illumination guides 308 of the light bundle are configured to emit illumination light at a tip of the endoscope 300; [0045]) to illuminate a local view of an interior of an eye (Fig. 3, the endoscope 300 is inserted a human body and therefore is capable of being inserted into an eye of a human and therefore capable of illuminating an interior of the eye with the illumination light emitted from the plurality of illumination guides 308; [0009] & [0045]);
a camera (Figs. 3 & 13, a camera 400; [0040]) comprising a sensor (Fig. 13, an image sensor 410; [0049]) operable to detect light reflected off the interior of the eye and propagated by the optical fiber (Fig. 13, the image sensor 410 detects the reflected illumination light as focused light which is propagated by a plurality of optical fibers 306 of the light bundle and therefore is capable of detecting illumination light reflected off an interior of an eye as focused light; [0055]) and send a signal corresponding to the detected light to a processor (Fig. 3 & 13, the image sensor 410 transmits pixels correspond to the focused light to an image processor 440 of an processing unit; [0049] & [0059]);
an image processing system (Fig. 3, a processing unit comprising an image processor 440; [0049] & [0059]) comprising the processor (Fig. 3, an image processor 440; [0049]) and operable to execute instructions to produce an endoscope digital image of the eye (Fig. 3, the image processor 440 produces a digital image from the image sensor 410 and is therefore capable of producing an image of an eye; [0059]); and
a digital display (Fig. 3, a display 450; [0049] & [0059]) operable to display the endoscope digital image of the eye (Fig. 3, the display 450 is configured to display the digital image; [0059]).
Regarding Claim 12, Grossoehmichen discloses the tip camera assembly of Claim 10. Grossoehmichen further discloses wherein the optical fiber comprises image fibers (Figs. 3 & 13, a plurality of optical fibers 306; [0045]) and illumination fibers (Figs. 3 & 13, a plurality of illumination guides 308; [0045]).
Regarding Claim 14, Grossoehmichen discloses the tip camera assembly of Claim 10. Grossoehmichen further discloses wherein the sensor is a complementary metal-oxide semiconductor CMOS sensor, a charge-coupled device CCD sensor, a monochrome image sensor, a color image sensor, or any combination thereof (Fig. 13, the image sensor 410 comprises a CCD 412; [0049]).
Regarding Claim 15, Grossoehmichen discloses the tip camera assembly of Claim 10. Grossoehmichen further discloses wherein the optical fiber light source is a laser source, a narrowband laser source, a broadband laser source, a supercontinuum laser source, an incandescent light bulb, a halogen light bulb, a metal halide light bulb, a xenon light bulb, a mercury vapor light bulb, a light emitting diode LED, a laser engine, other suitable sources, or any combination thereof (Fig. 13, the light source 408 is an LED; [0049]).
Regarding Claim 16, Grossoehmichen discloses the tip camera assembly of Claim 10. Grossoehmichen further discloses wherein the digital display is a picture-in-picture display, a digital display, a screen, a head up display, a head mounted display, or any combination thereof (Fig. 3, the display 450 are 3D goggles; [0059]).
Regarding Claim 17, Grossoehmichen discloses the tip camera assembly of Claim 10. Grossoehmichen further discloses wherein the tip camera system is component of a NGENUITY® 3D Visualization System (Fig. 3, the cochlear implant 50 is inserted into the cochlea and is therefore a surgical system; [0009]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Enoki (US 2019/0038364) in view of Haraguchi et al. (hereinafter "Haraguchi") (US 2017/0059848).
Regarding Claim 1, in a first alternative, Enoki discloses a tip camera system (Fig. 2, a surgical system 100; [0053]) comprising:
a probe (Fig. 2, an intraocular endoscope 121; [0054]) comprising a probe body (Fig. 3, an insertion unit 121A; [0061]) and a probe tip (Fig. 3, a tip end 121B; [0061]);
a light source (Fig. 5, an illumination unit of an endoscopic photographing unit 311; [0074]) positioned within the probe body (the illumination unit of the endoscopic photographing unit 311 is disposed in the intraocular endoscope 121; see Fig. 5) and operable to emit light at the probe tip (Fig. 3, the illumination unit emits illumination light from the tip end 121B; [0061]) to illuminate a local view of an interior of an eye (Fig. 3, the interior of a subject eye 151 is illuminated with the illumination light; [0061]);
a tip camera (Fig. 5, a camera of the endoscopic photographing unit 311; [0074]) operable to detect light emitted by light source and reflected off the interior of the eye (Fig. 3, the camera detects the illumination light reflected off the interior of the subject eye 151 as photograph light; [0074]) and send a signal corresponding to the detected light to a processor (Fig. 5, the camera sends an image signal corresponding to the photograph light to an acquisition unit 325; [0056] & [0078]);
an image processing system (Fig. 5, an image processing device 113; [0056]) comprising the processor (Fig. 5, an acquisition unit 325; [0078]) and operable to execute instructions to produce a tip camera digital image of the eye (Figs. 3 & 5, the acquisition unit 325 form an endoscopic image 221; [0071] & [0088]) and
a digital display (Fig. 3, a presentation unit 114; [0056]) operable to display the tip camera digital image of the eye (Fig. 3, the presentation unit 114 is configured to display the endoscopic image 221; [0071]).
Enoki fails to explicitly disclose wherein the light source is an optical fiber light source; an optical fiber positioned within the probe body and operable to emit light at the probe tip; and wherein the tip camera is positioned in the probe tip and comprises a sensor.
However, Haraguchi teaches a tip camera system (Fig. 1, an endoscopic system 13; [0062]) comprising:
a probe (Fig. 12, an endoscope 111; [0129]) comprising a probe body (Fig. 1, an insertion portion 21; [0063]) and a probe tip (Fig. 12, a distal portion 15; [0066]);
an optical fiber light source (Fig. 1, a light source 27 for an optical fiber 59; [0096]);
an optical fiber (Fig. 13, an optical fiber 59; [0096]) positioned within the probe body (Fig. 12, the optical fiber 59 is positioned in the insertion portion 21; [0096]) and operable to emit light at the probe tip (Fig. 13, the optical fiber 59 emits illumination light at the distal portion 15; [0096]);
a tip camera (Fig. 13, an imaging assembly comprising an image sensor 33; [0066]) positioned in the probe tip (Fig. 13, the image assembly is disposed in the distal portion 15; [0066]) and comprising a sensor (Fig. 13, an image sensor 33; [0066]).
The advantage of the optical fiber and the image sensor is to minimize optical loss (Haraguchi; [0096]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the photographing unit as disclosed by Enoki, to include the optical fiber and the image sensor taught by Haraguchi, to minimize optical loss (Haraguchi; [0096]).
Regarding Claim 2, Enoki, as previously modified by Haraguchi, discloses the tip camera system of Claim 1. Enoki further discloses a visible light illumination source (Fig. 5, an illumination unit of a microscopic photographing unit 302; [0073]) operable to emit light to illuminate an aerial view of the eye (Figs. 3 & 5, the illumination unit of the microscopic photographing unit 302 emits light to illuminate an exterior of the subject eye 151; [0055] & [0073]); and
an exterior camera (Fig. 5, a camera of the microscopic photographing unit 302; [0073]) operable to detect light emitted by the visible light illumination source and reflected off the eye (Fig. 3, the camera detects the illumination light reflected off the exterior of the subject eye 151 as photograph light; [0073]) and send a signal corresponding to the detected light to the processor (Fig. 5, the camera sends an image signal corresponding to the photograph light to an acquisition unit 321; [0056] & [0076]);
wherein the image processing system is further operable to execute instructions to produce an exterior camera digital image of the eye (Figs. 3 & 5, the acquisition unit 321 form a microscopic image 201; [0070]); and
wherein the digital display is a picture-in-picture display (the presentation unit 114 is a picture in picture display; see Fig. 3) operable to display the tip camera digital image of the eye and the exterior camera digital image of the eye concurrently (Fig. 3, the presentation unit 114 displays the endoscopic image 221 and the microscopic image 201; [0070]).
Regarding Claim 3, Enoki, as previously modified by Haraguchi, discloses the tip camera system of Claim 1. Enoki further discloses wherein the probe is a vitrectomy probe or an infusion probe (Fig. 2, the intraocular endoscope 121 is used during ophthalmic surgery; [0054]).
Regarding Claim 4, Enoki, as previously modified by Haraguchi, discloses the tip camera system of Claim 1. Enoki further discloses wherein the probe tip is inserted into the eye (Fig. 3, the intraocular endoscope 121, which comprises the tip end 121B, is inserted into the subject eye 151; [0055]).
Regarding Claim 5, in a first alternative, Enoki, as previously modified by Haraguchi, discloses the tip camera system of Claim 1. Haraguchi further teaches wherein the sensor is a complementary metal-oxide semiconductor CMOS sensor, a monochrome image sensor, a color image sensor, or any combination thereof (Fig. 13, the image sensor 33 is a CMOS sensor; [0081]).
Regarding Claim 6, in a first alternative, Enoki, as previously modified by Haraguchi, discloses the tip camera system of Claim 1. Haraguchi further teaches wherein the sensor has dimensions in the range of from about 0.4 to about 0.7 mm (Fig. 13, a diagonal dimension of the image sensor 33 is 0.7 mm; [0132]).
Regarding Claim 7, in a first alternative, Enoki, as previously modified by Haraguchi, discloses the tip camera system of Claim 1. Haraguchi further teaches wherein the optical fiber light source is a laser source, a narrowband laser source, a broadband laser source, a supercontinuum laser source, an incandescent light bulb, a halogen light bulb, a metal halide light bulb, a xenon light bulb, a mercury vapor light bulb, a light emitting diode LED, a laser engine, other suitable sources, or any combination thereof (Fig. 1, the light source 27 is an LED; [0096]).
Regarding Claim 8, in a first alternative, Enoki, as previously modified by Haraguchi, discloses the tip camera system of Claim 1. Enoki further discloses wherein the digital display is a picture-in-picture display, a digital display, a screen, a head up display, a head mounted display, or any combination thereof (the presentation unit 114 is a picture in picture display; see Fig. 3).
Regarding Claim 9, in a first alternative, Enoki, as previously modified by Haraguchi, discloses the tip camera system of Claim 1. Enoki further discloses wherein the tip camera system is component of a NGENUITY® 3D Visualization System (Fig. 2, the surgical system 100 is used for surgery; [0053]).
Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Enoki (US 2019/0038364) in view of Grossoehmichen et al. (hereinafter "Grossoehmichen") (US 2020/0188668).
Regarding Claim 10, in a first alternative, Enoki discloses a tip camera system (Fig. 2, a surgical system 100; [0053]) comprising:
an endoscope (Fig. 2, an intraocular endoscope 121; [0054]);
a light source (Fig. 5, an illumination unit of an endoscopic photographing unit 311; [0074]) positioned within the endoscope (the illumination unit of the endoscopic photographing unit 311 is disposed in the intraocular endoscope 121; see Fig. 5) and operable to emit light at a tip of the endoscope (Fig. 3, the illumination unit emits illumination light from a tip end 121B of the intraocular endoscope 121; [0061]) to illuminate a local view of an interior of an eye (Fig. 3, the interior of a subject eye 151 is illuminated with the illumination light; [0061]);
a camera (Fig. 5, a camera of the endoscopic photographing unit 311; [0074]) operable to detect light reflected off the interior of the eye (Fig. 3, the camera detects the illumination light reflected off the interior of the subject eye 151 as photograph light; [0074]) and send a signal corresponding to the detected light to a processor (Fig. 5, the camera sends an image signal corresponding to the photograph light to an acquisition unit 325; [0056] & [0078]);
an image processing system (Fig. 5, an image processing device 113; [0056]) comprising the processor (Fig. 5, an acquisition unit 325; [0078]) and operable to execute instructions to produce an endoscope digital image of the eye (Figs. 3 & 5, the acquisition unit 325 form an endoscopic image 221; [0071] & [0088]); and
a digital display (Fig. 3, a presentation unit 114; [0056]) operable to display the endoscope digital image of the eye (Fig. 3, the presentation unit 114 is configured to display the endoscopic image 221; [0071]).
Enoki fails to explicitly disclose wherein the light source is an optical fiber light source; an optical fiber positioned within the endoscope and operable to emit light at a tip of the endoscope; wherein the camera comprises a sensor; and wherein the sensor is operable to detect light propagated by the optical fiber.
However, Grossoehmichen teaches a tip camera system (Fig. 3, a cochlear implant 50; [0040]) comprising:
an endoscope (Fig. 3, an endoscope 300; [0040]);
an optical fiber light source (Fig. 13, a light source 408; [0049]);
an optical fiber (Figs. 5 & 13, a light bundle comprising a plurality of optical fibers 306 and a plurality of illumination guides 308; [0045]) positioned within the endoscope (Fig. 13, the light bundle is disposed in a tube 310 of the endoscope 300; [0047]) and operable to emit light at a tip of the endoscope (Fig. 5, the plurality of illumination guides 308 of the light bundle are configured to emit illumination light at a tip of the endoscope 300; [0045]); and
a camera (Figs. 3 & 13, a camera 400; [0040]) comprising a sensor (Fig. 13, an image sensor 410; [0049]) operable to detect reflected light and propagated by the optical fiber (Fig. 13, the image sensor 410 detects the reflected illumination light as focused light which is propagated by a plurality of optical fibers 306 of the light bundle; [0055]).
The advantage of the optical fiber and the image sensor is to improve image quality (Grossoehmichen; [0047]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the photographing unit as disclosed by Enoki, to include the optical fiber and the image sensor taught by Grossoehmichen, to improve image quality (Grossoehmichen; [0047]).
Regarding Claim 11, Enoki, as previously modified by Grossoehmichen, discloses the tip camera system of Claim 10. Enoki further discloses a visible light illumination source (Fig. 5, an illumination unit of a microscopic photographing unit 302; [0073]) operable to emit light to illuminate an aerial view of the eye (Figs. 3 & 5, the illumination unit of the microscopic photographing unit 302 emits light to illuminate an exterior of the subject eye 151; [0055] & [0073]); and
an exterior camera (Fig. 5, a camera of the microscopic photographing unit 302; [0073]) operable to detect light emitted by the visible light illumination source and reflected off the eye (Fig. 3, the camera detects the illumination light reflected off the exterior of the subject eye 151 as photograph light; [0073]) and send a signal corresponding to the detected light to the processor (Fig. 5, the camera sends an image signal corresponding to the photograph light to an acquisition unit 321; [0056] & [0076]);
wherein the image processing system is further operable to execute instructions to produce an exterior camera digital image of the eye (Figs. 3 & 5, the acquisition unit 321 form a microscopic image 201; [0070]); and
wherein the digital display is a picture-in-picture display (the presentation unit 114 is a picture in picture display; see Fig. 3) operable to display the endoscope digital image of the eye and the exterior camera digital image of the eye concurrently (Fig. 3, the presentation unit 114 displays the endoscopic image 221 and the microscopic image 201; [0070]).
Regarding Claim 12, in a first alternative, Enoki, as previously modified by Grossoehmichen, discloses the tip camera system of Claim 10. Grossoehmichen further teaches wherein the optical fiber comprises image fibers (Figs. 3 & 13, a plurality of optical fibers 306; [0045]) and illumination fibers (Figs. 3 & 13, a plurality of illumination guides 308; [0045]).
Regarding Claim 13, Enoki, as previously modified by Grossoehmichen, discloses the tip camera system of Claim 10. Enoki further discloses wherein the endoscope is inserted into the eye (Fig. 3, the intraocular endoscope 121, which comprises the tip end 121B, is inserted into the subject eye 151; [0055]).
Regarding Claim 14, in a first alternative, Enoki, as previously modified by Grossoehmichen, discloses the tip camera system of Claim 10. Grossoehmichen further teaches wherein the sensor is a complementary metal-oxide semiconductor CMOS sensor, a charge-coupled device CCD sensor, a monochrome image sensor, a color image sensor, or any combination thereof (Fig. 13, the image sensor 410 comprises a CCD 412; [0049]).
Regarding Claim 15, in a first alternative, Enoki, as previously modified by Grossoehmichen, discloses the tip camera system of Claim 10. Grossoehmichen further teaches wherein the optical fiber light source is a laser source, a narrowband laser source, a broadband laser source, a supercontinuum laser source, an incandescent light bulb, a halogen light bulb, a metal halide light bulb, a xenon light bulb, a mercury vapor light bulb, a light emitting diode LED, a laser engine, other suitable sources, or any combination thereof (Fig. 13, the light source 408 is an LED; [0049]).
Regarding Claim 16, in a first alternative, Enoki, as previously modified by Grossoehmichen, discloses the tip camera system of Claim 10. Enoki further discloses wherein the digital display is a picture-in-picture display, a digital display, a screen, a head up display, a head mounted display, or any combination thereof (the presentation unit 114 is a picture in picture display; see Fig. 3).
Regarding Claim 17, in a first alternative, Enoki, as previously modified by Grossoehmichen, discloses the tip camera system of Claim 10. Enoki further discloses wherein the tip camera system is component of a NGENUITY® 3D Visualization System (Fig. 2, the surgical system 100 is used for surgery; [0053]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Govari et al. (US 2021/0330396) teaches a location pad for an eye having optical tracking elements.
Butte et al. (US 2021/0015350) teaches a system for near-infrared and visible light imaging.
Altmann et al. (US 2019/0192232) teaches an augmented reality navigation system for medical procedures.
Wei et al. (US 2018/0063387) teaches an imaging apparatus having an optoelectric module.
Gertner et al. (US 2009/0182312) teaches a device for positioning and stabilizing an eye.
Wilk (U.S. 5,217,453) teaches an automated surgical system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795